 Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 1 of 26 Page ID #:1



 1   ANOUSH HAKIMI (State Bar No. 228858)
 2   anoush@handslawgroup.com
     PETER SHAHRIARI (State Bar No. 237074)
 3   peter@handslawgroup.com
     ANI AVETISYAN (State Bar. No. 266679)
 4   ani@handslawgroup.com
     LAURA STEVEN (State Bar. No. 332168)
 5   laura@handslawgroup.com
 6
     THE LAW OFFICE OF HAKIMI & SHAHRIARI
 7   1800 Vine Street
     Los Angeles, CA 90028
 8
     Telephone: (888) 635-2250
 9   Facsimile: (213) 402-2170
10   Attorneys for Plaintiff,
11   WAYNE WEATHERSPOON
12
                           UNITED STATES DISTRICT COURT
13
                          CENTRAL DISTRICT OF CALIFORNIA
14
15   WAYNE WEATHERSPOON, an                Case No.
16   individual,

17           Plaintiff,
18                                         COMPLAINT FOR VIOLATIONS
        v.
                                           OF: AMERICANS WITH
19   1265 W EXPOSITION LLC, a California   DISABILITIES ACT OF 1990, 42
     corporation and DOES 1-10,            U.S.C. § 12181, et seq.; UNRUH
20
                                           CIVIL RIGHTS ACT, CALIFORNIA
21           Defendants.                   CIVIL CODE § 51, et seq.
22
23                                         DEMAND FOR JURY TRIAL

24
25
26
27
28

                                     COMPLAINT
 Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 2 of 26 Page ID #:2



 1         Plaintiff Wayne Weatherspoon (hereinafter referred to as “Plaintiff”)
 2
     complains of Defendants1265 W Exposition LLC, a California corporation; and
 3
 4   Does 1-10 (each, individually a “Defendant,” and collectively “Defendants”), and

 5   alleges as follows:
 6
                                        I.     PARTIES
 7
 8         1.     Plaintiff Wayne Weatherspoon has one leg longer than the other. He
 9   has nerve damage in his knee. A serious car accident and bad outcome from
10
     reconstructive surgery have made walking and standing a challenge. He drags his
11
12   foot and suffers from a pelvis list. Plaintiff is a disabled person entitled to the
13   protections of the California Unruh Civil Rights Act (UCRA) (see Cal. Civ. Code
14
     §§ 51, et seq., 52, et seq.), the Americans with Disabilities Act (ADA) (see 42
15
16   U.S.C. § 12102, et seq.), and other statutory laws which protect the rights of
17   “disabled persons.” Plaintiff has been issued permanent a blue permanent Disabled
18
     Person Parking Placard, by the State of California. Plaintiff is a California resident
19
20   with physical disabilities.
21
           2.     Defendant 1265 W Exposition LLC, a California corporation, owned
22
     the property (the “Property”), located at 3764 Normandie Avenue, Los Angeles,
23
24   CA 90007.
25
           3.     There is a business establishment on the Property named “Taqueria El
26
     Taco Loco #7,” (hereinafter, “the business”).
27
28
                                           2
                                       COMPLAINT
 Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 3 of 26 Page ID #:3



 1         4.     The businesses are public accommodations as defined by 42 U.S.C. §
 2
     12181(7).
 3
 4         5.     DOES 1 through 10 were at all relevant times lessors, lessees, property

 5   owners, subsidiaries, parent companies, affiliates, employers, employees, agents,
 6
     corporate officers, managers, principles, and/or representatives of Defendants.
 7
 8   Plaintiff is unaware of the true names and capacities of Defendants sued herein as
 9   DOES 1 through 10, inclusive, and, therefore, sues those Defendants by fictitious
10
     names. Plaintiff requests that the Court grant leave to amend this complaint to
11
12   allege the true names and capacities when determined by whatever source.
13         6.     Defendants, at all relevant times, were relevant to this action; were the
14
     owners, franchisees, franchisors, lessees, lessors, general partners, limited partners,
15
16   agents, affiliates, employees, employers, representative partners, subsidiaries,
17   partner companies, and/or joint venturers of the remaining Defendants; and were
18
     acting within the course and scope of that relationship. Upon information and
19
20   belief, Plaintiff alleges that each of the Defendants gave consent to, ratified, and/or
21
     authorized the acts alleged of each of the remaining Defendants.
22
           7.     Plaintiff visited the public accommodations owned, leased, and/or
23
24   operated by Defendants with the intent to purchase and/or use the goods, services,
25
     facilities, privileges, advantages, and/or accommodations offered by Defendants.
26
                             II.    JURISDICTION & VENUE
27
28
           8.     This Court has subject matter jurisdiction over this action pursuant to
                                          3
                                      COMPLAINT
 Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 4 of 26 Page ID #:4



 1   28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(3) & (a)(4) for violations of the ADA.
 2
            9.     Pursuant to supplemental jurisdiction, an attendant and related cause of
 3
 4   action, arising from the same nucleus of operative facts, and arising out of the same

 5   transactions, is also brought under the UCRA, which expressly incorporates the
 6
     ADA.
 7
 8          10.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because
 9   the real property which is the subject of this action is located in this district, and
10
     Plaintiff’s cause of action arose in this district.
11
12                                         III.   FACTS
13          11.    The Property is a facility which is open to the public and includes
14
     business establishments.
15
16          12.    The Property has been newly constructed and/or underwent
17   remodeling, repairs, or alterations since 1992. Defendants have failed to comply
18
     with California access standards which applied at the time of each new construction
19
20   and/or alteration, and/or failed to maintain accessible features in operable working
21
     condition.
22
            13.    Plaintiff visited the Property during the relevant statutory period on
23
24   three (3) separate occasions, in December 2019, November 2020 and December
25
     2020 to patronize the business on the Property.
26
            14.    Defendants did not offer persons with disabilities with equivalent
27
28
                                            4
                                        COMPLAINT
 Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 5 of 26 Page ID #:5



 1   facilities, privileges, and advantages offered by Defendants to other patrons.
 2
           15.    Plaintiff encountered barriers, both physical and intangible, that
 3
 4   interfered with, and denied, Plaintiff the ability to use and enjoy the goods, services,

 5   privileges, and/or accommodations offered at the Property.
 6
           16.    Parking is one of the facilities, privileges, and advantages offered by
 7
 8   Defendants to patrons of the Property.
 9         17.    However, there was no accessible parking for disabled patrons at the
10
     Property. The parking spaces designated for disabled persons did not comply with
11
12   the ADA.
13         18.    The parking area did not comply with the latest California Building
14
     Code (CBC).
15
16         19.    When Plaintiff visited the Property, he experienced access barriers
17   related to parking, signage, entryways, paths of travel, and restroom.
18
           20.    Plaintiff encountered the following barriers, conditions, and/or
19
20   violations at the Property:
21
           Taqueria El Taco Loco #7 and the Property it sits on needs urgent
22
           repairs and remodeling. There is only one designated disabled parking
23
24         space provided on this Property and it is by no means accessible. There
25
           are severe pavement distresses, including cracks, uneven asphalt, and
26
           slopes in the designated disabled parking space and in the adjacent
27
28
                                          5
                                      COMPLAINT
 Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 6 of 26 Page ID #:6



 1       loading/unloading access aisle. The designated disabled parking space is
 2
         located farther from the business entrance, this forces Plaintiff to travel
 3
 4       a long distance on a path of travel full of severe pavement distresses.

 5       There are issues with the path of travel leading to the business entrance
 6
         and to the restroom. These areas are extremely dangerous for Plaintiff to
 7
 8       travel on because it is a tripping and/or falling hazard. This Property
 9       among other things, has an inaccessible restroom and missing ADA
10
         signage.
11
12
13       VIOLATION of 2010 California Building Code (CBC) § 1114B.1.2; 1991
14
         ADA Standards for Accessible Design (ADAS) § 4.3.2(1). (Exterior route
15
16       of travel.) An accessible route of travel is not provided to all entrances and
17       portions of the building, entrances and/or between the building and a public
18
         way.
19
20
21       VIOLATION of 2010 CBC § 1127B.1. (No accessible exterior route.)
22
         There is no accessible path of travel into the building entrances. There is no
23
24       safe way for Plaintiff to travel from the parking area to the entrance of the
25
         Property.
26
27
28
                                       6
                                   COMPLAINT
 Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 7 of 26 Page ID #:7



 1       VIOLATION of 2010 CBC § 1127B.1; 1991 ADAS § 4.6.2(1).
 2
         (Directional signage.) There is no directional signage showing an accessible
 3
 4       path of travel.

 5
 6
         VIOLATION of 2010 CBC § 1129B.4. (Off-street unauthorized parking
 7
 8       sign.) The tow away sign(s) (white sign stating that “UNAUTHORIZED
 9       VEHICLES PARKED IN DESIGNATED ACCESSIBLE SPACES …
10
         WILL BE TOWED AWAY”) must be posted in a conspicuous place at each
11
12       entrance to an off-street parking lot (facility), or immediately adjacent to and
13       visible from each designated parking stall (space). The requisite sign(s) are
14
         not posted.
15
16
17       VIOLATION of 2010 CBC § 1129B.4. (Off-street unauthorized parking
18
         sign – towed vehicle information.) The tow away sign (white sign stating
19
20       that “UNAUTHORIZED VEHICLES PARKED IN DESIGNATED
21       ACCESSIBLE SPACES … WILL BE TOWED AWAY”) does not state the
22
         required information regarding the tow company and telephone number.
23
24
25
         VIOLATION of 2010 ADAS 403.3. (Path of travel- cross slope.) The cross
26
         slope of the accessible path of travel is greater than two (2) percent.
27
28
                                       7
                                   COMPLAINT
 Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 8 of 26 Page ID #:8



 1
 2
 3
 4       VIOLATION of 2010 CBC § 1129B.1; 1991 ADAS § 4.6.2; 2010 ADAS §

 5       208.3.1. (Minimize travel distance.) The parking space reserved for disabled
 6
         persons is not located to minimize the travel distance to the entrance. The
 7
 8       parking spaces closest to the entrance of the business are not designated
 9       accessible spaces. The space reserved for disabled persons are located
10
         farther.
11
12
13       VIOLATION of 2010 CBC § 1129B.3; 1991 ADAS § 4.6.3; 2010 ADAS §
14
         502.2. (Faded paint – accessible space lines.) The paint used for the
15
16       designated accessible parking space is so worn and aged that it cannot be
17       seen. This makes it unclear where the actual parking space is. The required
18
         width dimensions are not painted as required. This makes it difficult for
19
20       Plaintiff to park in the designated space.
21
22
         VIOLATION of 2010 CBC § 1129B.3; 2010 ADAS § 502.2. (Width of
23
24       space). The parking space designated for disabled persons measures less than
25
         nine (9) feet wide. This makes it difficult for Plaintiff to park in the
26
         designated space.
27
28
                                        8
                                    COMPLAINT
 Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 9 of 26 Page ID #:9



 1
 2
 3
 4       VIOLATION of 2010 CBC § 1129B.3; 2010 ADAS § 502.2. (Length of

 5       space.) The designated disabled parking space measures less than eighteen
 6
         (18) feet long, which makes it difficult for Plaintiff to park in the designated
 7
 8       space.
 9
10
         VIOLATION of 2010 CBC § 1133B.7.1; 1991 ADAS § 4.6.8. (Abrupt
11
12       changes in level.) The path of travel from the space reserved for disabled
13       patrons has an uneven ground surface with changes in level exceeding one-
14
         half inch.
15
16
17       VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
18
         § 502.4. (Slope of parking space.) The designated accessible parking space
19
20       has a running slope greater than two (2) percent.
21
22
         VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
23
24       § 502.4. (Slope of adjacent access aisle.) The adjacent loading/unloading
25
         access aisle for the space reserved for disabled persons has a running slope
26
         greater than two (2) percent.
27
28
                                       9
                                   COMPLAINT
Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 10 of 26 Page ID #:10



 1
 2
 3
 4       VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;

 5       2010 ADAS § 4.6.3. (Length of adjacent access aisle.) The adjacent access
 6
         aisle to the designated accessible parking space is less than eighteen (18) feet
 7
 8       long. This makes it difficult for Plaintiff to use the adjacent space to safely
 9       disembark from the car.
10
11
12       VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
13       2010 ADAS § 4.6.3. (Width of adjacent access aisle.) The adjacent
14
         loading/unloading access aisle to the designated disabled parking space is
15
16       less than five (5) feet wide. This makes it difficult for Plaintiff to use the
17       adjacent space to safely disembark from the car.
18
19
20       VIOLATION of 2010 CBC § 1129B.3.1; 1991 ADAS § 4.6.3; 2010 ADAS
21       § 502.3. (No loading/unloading access aisle.) The adjacent loading/unloading
22
         access aisle for the accessible parking space is missing entirely. This makes it
23
24       difficult for Plaintiff to use the adjacent space to safely disembark from the
25
         car.
26
27
28
                                       10
                                    COMPLAINT
Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 11 of 26 Page ID #:11



 1       VIOLATION of 2010 CBC § 1129B.3.1. (“NO PARKING” – ground
 2
         surface sign.) The words “NO PARKING” is fading from the adjacent
 3
 4       loading/unloading access aisles. As a result, non-disabled patrons park in the

 5       loading/unloading access aisles, blocking Plaintiff from being able to use the
 6
         access aisles. Cars and trucks park or block the access aisles because the
 7
 8       paint is faded and difficult to read.
 9
10
         VIOLATION of 2010 CBC § 1129B.4; 1991 ADAS § 4.6.4. (Sign off-
11
12       center.) Although there is a sign showing where the designated accessible
13       space parking is, it is not centered as required, but off to the side. The sign
14
         was posted away from the middle of the parking space, rather than centered
15
16       at the space as required. This makes it more difficult for people and parking
17       enforcement to determine which space is intended for the sole use of disabled
18
         persons.
19
20
21       VIOLATION of 2010 ADAS § 502.3. (Access aisles.) The adjacent
22
         loading/unloading access aisle must adjoin an accessible route to an
23
24       accessible entrance. It does not. Although the access aisle does attach to a
25
         marked path of travel, the path and entrance it leads to is not ADA complaint.
26
27
28
                                       11
                                    COMPLAINT
Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 12 of 26 Page ID #:12



 1       VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Changes in
 2
         level of ground surface.) Within the only parking space reserved for disabled
 3
 4       patrons, the asphalt is uneven, with depressions, dips, divots, and uneven

 5       ground. There are sunken parts. There are cracked parts. This makes
 6
         travelling in this area difficult.
 7
 8
 9       VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Path from
10
         parking – uneven surface.) The path of travel from the designated disabled
11
12       parking spaces to the entrance has damaged ground which is uneven. The
13       damaged ground has pavement distresses. Parts of the ground surface are not
14
         flush. The surface of the ground within the designated path of travel leading
15
16       into the entrance is not flat. This makes traveling in this area difficult. The
17       path of travel from the designated disabled parking spaces to the entrance
18
         runs into these pavement distresses which have caused changes in level
19
20       greater than one-half inch, but no ramp is provided. These steep changes in
21       level create uneven surfaces. The types of pavement distresses which exist
22
         include but are not limited to: alligator (fatigue) cracking, joint reflection
23
24       cracking, potholes, asphalt bleeding, patching near utilities, block cracking,
25
         raveling, stripping, corrugation and shoving, and depressions. These
26
         pavement distresses are made worse and exacerbated by designs which do
27
28
                                        12
                                     COMPLAINT
Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 13 of 26 Page ID #:13



 1       not follow the ADAAG. These areas should be fixed immediately because
 2
         they are also a tripping and falling hazard.
 3
 4
 5       VIOLATION of 2010 CBC § 1133B.5.1; 1991 ADAS §§ 4.3.7, 4.8.1, 2010
 6
         ADAS § 403.3, 2016 CBC § 11B-403.3. (Ramps.) The accessible route of
 7
 8       travel has a slope greater than 1:20 (5%) but is not a compliant ramp.
 9
10
         VIOLATION of 2010 CBC § 1133B.5.2. (Minimum width of ramps.) The
11
12       ramps do not have a minimum clear width of forty-eight (48) inches.
13
14
         VIOLATION of 2010 CBC § 1133B.5.3; 1991 ADAS § 4.8.2. (Least
15
16       possible slope of ramp.) The least possible slope is not used for the ramp
17       leading into the business.
18
19
20       VIOLATION of 2010 CBC § 1133B.5.3; 1991 ADAS § 4.8.2. (Maximum
21       slope of ramp.) The slope of the ramp leading into the business is greater
22
         than 8.33%.
23
24
25
         VIOLATION of 2010 CBC § 1133B.5.3.1; 1991 ADAS § 4.8.6. (Maximum
26
         cross slope of ramp.) The cross slope of the ramp was greater than 2%.
27
28
                                         13
                                      COMPLAINT
Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 14 of 26 Page ID #:14



 1
 2
         VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4. (Level ramp
 3
 4       landings.) Level ramp landings must be provided at the top and bottom of

 5       each ramp. They are not provided.
 6
 7
 8       VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4(1). (Width of
 9       ramp landings.) The landing of ramps must be at least as wide as the ramp
10
         run leading to it, but they are not.
11
12
13       VIOLATION of 2010 CBC § 1133B.5.4.2; 1991 ADAS §§ 4.8.4(2),
14
         4.8.4(3). (Minimum landing width and length for top ramp landings.) The
15
16       ramp’s top landing is not sixty (60) inches wide and long as required.
17
18
         VIOLATION of 2010 CBC § 1133B.5.4.2. (Minimum landing length for
19
20       bottom ramp landings.) The ramp’s bottom landing is not seventy-two (72)
21       inches in length as required.
22
23
24       VIOLATION of 2010 CBC § 1133B.5.4.6; 1991 ADAS § 4.8.4(3).
25
         (Minimum landing size for change of direction in ramp.) The change of
26
         direction in the ramp does not have a minimum landing size of 60” x 60”.
27
28
                                       14
                                    COMPLAINT
Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 15 of 26 Page ID #:15



 1
 2
 3
 4       VIOLATION of 2010 CBC § 1133B.1.1.1.3; 2010 ADAS § 302.2. (Carpet.)

 5       Carpets and mats must be securely attached to a stable surface. Carpeting
 6
         must be securely attached so that it does not shift or buckle against wheeled
 7
 8       traffic. The carpet and/or mat inside the business is not secure and can cause
 9       rolling and buckling. Rolling or buckling occurs when carpet is not properly
10
         secured and makes wheelchair maneuvering very difficult. It also creates a
11
12       tripping hazard for those using walkers and canes.
13
14
         VIOLATION of 2010 CBC § 206.2.1. (Entrance from public sidewalk.)
15
16       Route from public street sidewalk is not accessible due to severe slope at
17       door landing. At least one accessible route shall be provided within the site
18
         from public streets and sidewalks to the accessible building or facility
19
20       entrance they serve.
21
22
         VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Front door
23
24       entrance threshold and weather strip changes in level.) Inside the building,
25
         the front door entrance threshold and weather strip has changes in level
26
         greater than one-half inch but provides no ramps. This makes traversing this
27
28
                                      15
                                   COMPLAINT
Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 16 of 26 Page ID #:16



 1       area difficult.
 2
 3
 4       VIOLATION of 2010 CBC § 1115B.8.4; 1991 ADAS § 4.16.6; 2010

 5       ADAS § 604.7. (Toilet paper dispenser.) The toilet tissue dispenser is
 6
         mounted more than twelve (12) inches from the front edge of the toilet seat,
 7
 8       making it hard for Plaintiff to use the toilet.
 9
10
         VIOLATION of 2010 CBC § 1115B.4.1.3.3.2. (Toilet - rear grab bar
11
12       extension from centerline.) The toilet rear grab bar extending at least twelve
13       (12) inches on one side and twenty-four (24) inches on the other side from
14
         the centerline is not provided.
15
16
17       VIOLATION of 2010 CBC § 1115B.4.1.3.3.2. (Toilet rear grab bar.) The
18
         grab bar on the wall behind the toilet, which is required to be at least thirty-
19
20       six (36) inches long, is not provided.
21
22
         VIOLATION of 2010 CBC § 1115B.4.1.3.3.2. (Toilet - rear grab bar
23
24       height.) The toilet rear grab bar centered thirty-three (33) inches above and
25
         parallel to the to the floor is not provided.
26
27
28
                                       16
                                    COMPLAINT
Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 17 of 26 Page ID #:17



 1         VIOLATION of 2010 CBC § 1115B.4.1.3.3. (Toilet - side grab bar.) The
 2
           toilet side grab bar, that is required to be at least forty-two (42) inches long,
 3
 4         is not provided.

 5
 6
           VIOLATION of 2010 CBC § 1115B.4.1.3(3.1). (Toilet side grab bar -
 7
 8         height.) The toilet side wall grab bar attached thirty-three (33) inches above
 9         and parallel to the floor is not provided.
10
11
12         VIOLATION of 2010 CBC § 1115B.4.1.3.3.1. (Toilet side grab bar –
13         distance from rear wall.) The grab bar on the wall to the side of (next to) the
14
           toilet shall be attached no more than twelve (12) inches from the rear wall,
15
16         and shall extend a minimum of fifty-four (54) inches from the rear wall, with
17         the front end position a minimum of twenty-four (24) inches in front of the
18
           water closet.
19
20         VIOLATION of 2010 CBC § 1115B.4.2.2.; 1991 ADAS § 4.16.5. (Controls
21         for flush valve.) Controls for the toilet flush valve are not mounted on the
22
           wide side of the tank.
23
24
25
           21.    Plaintiff personally encountered the foregoing barriers, conditions,
26
     and/or violations.
27
28
                                         17
                                      COMPLAINT
Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 18 of 26 Page ID #:18



 1          22.    These barriers, conditions, and/or violations denied Plaintiff full and
 2
     equal access, and caused him difficulty, humiliation, and/or frustration.
 3
 4          23.    The barriers, conditions, and/or violations existed during each of

 5   Plaintiff’s visits in 2019 and 2020.
 6
            24.    Defendants knew that the foregoing architectural barriers prevented
 7
 8   access. Plaintiff will prove that Defendants had actual knowledge that the
 9   architectural barriers prevented access, and that the noncompliance with the ADA
10
     Standards for Accessible Design (ADAS), ADA Accessibility Guidelines for
11
12   Buildings and Facilities (ADAAG), and/or the California Building Code (CBC)
13   was intentional.
14
            25.    Plaintiff intends and plans to visit the Property again soon. Currently,
15
16   Plaintiff is reasonably deterred from returning to Defendants’ public
17   accommodation facilities because of the knowledge of barriers to equal access,
18
     relating to Plaintiff’s disabilities, that continue to exist at the Property.
19
20          26.    Defendants have failed to maintain in working and useable condition
21
     those features necessary to provide ready access to persons with disabilities.
22
            27.    Defendants have the financial resources (i.e., financial ability) to
23
24   remove these barriers without much expense or difficulty in order to make the
25
     Property more accessible to their mobility impaired customers (i.e., disabled
26
     persons). The removal of these barriers is readily achievable. The United States
27
28
                                           18
                                        COMPLAINT
Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 19 of 26 Page ID #:19



 1   Department of Justice has determined that removal of these types of barriers is
 2
     readily achievable.
 3
 4         28.    Defendants refuse to remove these barriers.

 5         29.    On information and belief, Plaintiff alleges that Defendants’ failure to
 6
     remove these barriers was/is intentional, because the barriers are logical and
 7
 8   obvious. During all relevant times, Defendants had authority, control, and
 9   dominion over these conditions. Thus, the absence of accessible facilities was/is
10
     not a mishap; it was/is the result of intentional actions or inaction.
11
12         30.    These barriers to access are described herein without prejudice to
13   Plaintiff citing additional barriers to access after further inspection by Plaintiff’s
14
     agents and/or experts. See Doran v 7-ELEVEN, Inc., 524 F.3d 1034 (9th Cir. 2008)
15
16   (holding that once a plaintiff encounters one barrier at a site, a plaintiff can sue to
17   have all barriers that relate to his or her disability removed, regardless of whether
18
     he or she personally encountered them).
19
20               IV. FIRST CAUSE OF ACTION: VIOLATION OF THE
21
                   AMERICANS WITH DISABILITIES ACT OF 1990
22
                                   (42 U.S.C. § 12101, et seq.)
23
24                                  (Against All Defendants)
25
           31.    Plaintiff alleges and incorporates by reference each and every
26
     allegation contained in all prior paragraphs of this complaint.
27
28
                                          19
                                       COMPLAINT
Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 20 of 26 Page ID #:20



 1             32.   Title III of the ADA prohibits discrimination against any person on the
 2
     basis of disability in the full and equal enjoyment of the goods, services, facilities,
 3
 4   privileges, advantages, or accommodations of any place of public accommodation

 5   by any person who owns, leases, or operates a place of public accommodation. 42
 6
     U.S.C. § 12182(a).
 7
 8             33.   Defendants discriminated against Plaintiff by denying him “full and
 9   equal enjoyment” and use of the goods, services, facilities, privileges, and/or
10
     accommodations they offered during each visit, and each incident of a deterred
11
12   visit.
13             34.   The acts and omissions of Defendants herein were/are in violation of
14
     Plaintiff’s rights under the ADA and the regulations codified at 28 C.F.R. Part 36,
15
16   et seq.
17             35.   Pursuant to the ADA, discrimination is a “failure to make reasonable
18
     modifications in policies, practices or procedures, when such modifications are
19
20   necessary to afford goods, services, facilities, privileges, advantages or
21
     accommodations to individuals with disabilities, unless the entity can demonstrate
22
     that making such modifications would fundamentally alter the nature of such goods,
23
24   services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
25
     12182(b)(2)(A)(ii).
26
               36.   The ADA requires removal of architectural barriers in existing
27
28
                                           20
                                        COMPLAINT
Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 21 of 26 Page ID #:21



 1   facilities where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv)
 2
     (“discrimination includes … a failure to remove architectural barriers, and
 3
 4   communication barriers that are structural in nature, in existing facilities, … where

 5   such removal is readily achievable”). The term “readily achievable” is defined as
 6
     “easily accomplishable and able to be carried out without much difficulty or
 7
 8   expense.” 42 U.S.C. § 12181(9). Barriers are defined by reference to the ADA
 9   Standards for Accessible Design (ADAS), found at 28 C.F.R. Part 36, including the
10
     ADA Accessibility Guidelines for Buildings and Facilities (ADAAG), at Part 36,
11
12   Appendix A.
13         37.    If removal of any barrier is not readily achievable, a failure to make
14
     goods, services, facilities, or accommodations available through alternative
15
16   methods is also prohibited if the alternative methods are readily achievable. 42
17   U.S.C. § 12182(b)(2)(A)(v).
18
           38.    Defendants can remove the architectural barriers at their facility
19
20   without much difficulty or expense. Defendants violated the ADA by failing to
21
     remove the barriers because removal was readily achievable. For instance, there
22
     are companies which can repaint parking areas for as little as $350. Defendants can
23
24   afford such costs, which are a fraction of what Defendants receive in (rental or
25
     business) profits in connection with such a large and expensive property.
26
           39.    Alternatively, if it was not “readily achievable” for Defendants to
27
28
                                        21
                                     COMPLAINT
Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 22 of 26 Page ID #:22



 1   remove barriers at their facilities, Defendants violated the ADA by failing to make
 2
     their services available through alternative methods which are readily achievable.
 3
 4         40.    On information and belief, Plaintiff alleges that the facility was altered

 5   after January 26, 1992, mandating compliance with accessibility requirements
 6
     under the ADA.
 7
 8         41.    The ADA requires that facilities altered in a manner that affects or
 9   could affect their usability must be made readily accessible to individuals with
10
     disabilities to the maximum extent feasible. 42 U.S.C. § 12183(a)(2).
11
12         42.    Defendants altered the facilities at the Property in a manner that
13   violated the ADA, and/or failed to make the Property readily accessible to
14
     physically disabled persons to the maximum extent feasible.
15
16         43.    The ADA also requires reasonable modifications in policies, practices,
17   or procedures, when such modifications are necessary to afford goods, services,
18
     facilities, privileges, advantages, or accommodations to individuals with
19
20   disabilities, unless the entity can demonstrate that making such modifications
21
     would fundamentally alter the nature of such goods, services, facilities, privileges,
22
     advantages, or accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
23
24         44.    Defendants violated the ADA by failing to make reasonable
25
     modifications in policies, practices, or procedures at the Property when these
26
     modifications were necessary to afford (and would not fundamentally alter the
27
28
                                         22
                                      COMPLAINT
Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 23 of 26 Page ID #:23



 1   nature of) the goods, services, facilities, privileges, advantages, or accommodations.
 2
           45.    Plaintiff seeks a finding from this Court that Defendants violated the
 3
 4   ADA, so that he may pursue damages under California’s Unruh Civil Rights Act.

 5         46.    Here Defendants’ failure to make sure that accessible facilities were
 6
     available to, and ready to be used by, Plaintiff was/is a violation of law.
 7
 8         47.    Plaintiff would like to continue to frequent the Property, which is close
 9   to his home. However, he is deterred from doing so because he has been
10
     discriminated against and is aware of accessibility barriers at the Property.
11
12         48.    Among the remedies sought, Plaintiff seeks an injunction order
13   requiring compliance with federal and state disability access laws, and remediation
14
     of the existing access violations (i.e., removal of the existing barriers) at the
15
16   Property.
17               V. SECOND CAUSE OF ACTION: VIOLATION OF THE
18
                                UNRUH CIVIL RIGHTS ACT
19
20                                 (Cal. Civ. Code §§ 51-53)
21
                                    (Against All Defendants)
22
           49.    Plaintiff repleads and incorporates by reference, as though fully set
23
24   forth herein, the allegations contained in all prior paragraphs of this complaint.
25
           50.    California Civil Code § 51 states, in part: “All persons within the
26
     jurisdictions of this state are entitled to the full and equal accommodations,
27
28
                                          23
                                       COMPLAINT
Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 24 of 26 Page ID #:24



 1   advantages, facilities, privileges, or services in all business establishments of every
 2
     kind whatsoever.”
 3
 4          51.    California Civil Code § 51 also states, in part: “No business

 5   establishment of any kind whatsoever shall discriminate against any person in this
 6
     state because of the disability of the person.”
 7
 8          52.    California Civil Code § 51(f) specifically incorporates, by reference,
 9   an individual’s rights under the ADA into the Unruh Civil Rights Act (UCRA).
10
            53.    The UCRA also provides that a violation of the ADA, or California
11
12   state accessibility regulations, is a violation of the UCRA. Cal. Civ. Code § 51(f);
13   see Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439 (N.D. Cal.
14
     1994).
15
16          54.    Defendants’ above-mentioned acts and omissions have violated the
17   UCRA by denying Plaintiff his rights to full and equal use of the accommodations,
18
     advantages, facilities, privileges, and services they offer, on the basis of Plaintiff’s
19
20   disability.
21
            55.    Defendants’ above-mentioned acts and omissions have also violated
22
     the UCRA by denying Plaintiff his rights to equal access pursuant to the ADA; and,
23
24   thus, Defendants are liable for damages. See Cal. Civ. Code § 51(f), 52(a).
25
            56.    Because Defendants’ violation of the UCRA resulted in difficulty,
26
     discomfort, and/or embarrassment for Plaintiff, Defendants are each also
27
28
                                          24
                                       COMPLAINT
Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 25 of 26 Page ID #:25



 1   responsible for statutory damages. See Cal. Civ. Code § 55.56(a), (c).
 2
           57.      Plaintiff was (actually) damaged by Defendants’ wrongful conduct.
 3
 4   He seeks actual damages, and statutory minimum damages of four thousand dollars

 5   ($4,000) for each offense (i.e., for each occasion that Plaintiff was denied full and
 6
     equal access).
 7
 8                                  PRAYER FOR RELIEF
 9         WHEREFORE, Plaintiff prays for judgment against Defendants, as follows:
10
           1. For injunctive relief compelling Defendants to comply with the
11
12               Americans with Disabilities Act and the Unruh Civil Rights Act. Note:
13               Plaintiff is not invoking section 55 of the California Civil Code and is not
14
                 seeking injunctive relief under the Disabled Persons Act.
15
16         2. Damages under the Unruh Civil Rights Act, which provides for actual
17               damages and statutory minimum damages of $4,000 per each offense.
18
           3. Reasonable attorney fees, litigation expenses, and costs of suit, pursuant
19
20               to 42 U.S.C. § 12205, and Cal. Civ. Code § 52.
21
22
                                        JURY DEMAND
23
24         Plaintiff demands a trial by jury on all issues so triable.
25   Dated: January 27, 2021            THE LAW OFFICE OF HAKIMI & SHAHRIARI
26                                      By:   /s/ Peter Shahriari
27                                            PETER SHAHRIARI, ESQ.
                                              Attorney for Plaintiff Wayne Weatherspoon
28
                                           25
                                        COMPLAINT
Case 2:21-cv-00897-KS Document 1 Filed 01/30/21 Page 26 of 26 Page ID #:26



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    26
                                 COMPLAINT
